DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.
The information disclosure statement (IDS) submitted on 12/17/2021 is NOT been considered by the examiner because the sole foreign patent document, Cite No. 33, is not in English. A copy of the crossed-out IDS is included with the mailing of this office action.


Status of the Claims
This action is in response to papers filed 12/10/2021 in which claims 10-12 and 19-21 were canceled; and claims 1-2 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-9, 13-18 and 22-26 are under examination. 

Maintained Rejections 
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
not support for the granular region being formed as a tablet separately, as the tableting manufacturing as disclosed in the specification is to the chewing gum. The specification discloses “the nicotine containing chewing gum was prepared by the following steps: a) The nicotine active is dispersed in liquid flavoring agent; b) The dispersion obtained in step a) is then adsorbed on gum base; c) The nicotine active adsorbed gum base obtained step b) are then blended with other pharmaceutically acceptable excipients to get a uniform free-flowing mass; d) The blend obtained in step c) is then granulated and compressed to form tablets.” (Specification: bottom of page 12 to top of page 13). This disclosure from the specification further support the Examiner’s analysis that the entire chewing gum formulation is compressed to form tablets, and not just the “granular region is formed as a tablet” separately as claimed or in other words, there is no disclosure or support in the specification in which the granular region is separately formed/compressed into tablet.
Thus, MPEP §2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.”  Applicant asserted that support for the amendment can be found throughout the specification. However, after a throughout review of the entire specification, there is no support of the amendments in claims 25-26 as discussed above.  


Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that claims 25 and 26 are comprising claims and if the Examiner finds a granular region in the tablet written description is satisfied. Applicant alleged that the Examiner had read a limitation into the claims which is not present, such as perhaps that the tablet excludes the extragranular region, which constituted a clear error. (Remarks, page 5, 2nd paragraph).

In response, the Examiner disagrees. Claims 25 and 26 are not comprising claims, nor is the Examiner reading a limitation into the claims, as alleged by Applicant. Claims 25 and 26 recites “the granular region is formed as a tablet,” thereby specifically limits the granular region being formed as a tablet. As discussed above in the New Matter rejection, there is no support for the claimed limitation of “the granular region is formed as a tablet,” anywhere in the specification and Applicant has failed to specifically point out where the support for “the granular region is formed as a tablet” is found in the disclosure (specification), and explaining how such disclosure from the specification provides the support for the claimed limitation of “the granular region is formed as tablet.”
As such, for reason discussed above, and in the standing New Matter rejection, the Examiner maintains the position that the disclosure does not reasonably convey that .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4-9, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Repeka et al (US 2017/0172995 A1; filing date: 14 September 2016) in view of Rudolph et al (2 June 2011; US 2011/0129517 A1).
Regarding claim 1, Repeka teaches a stable pharmaceutical composition comprising a core comprising intragranular region containing nicotine and one or more intragranular excipients and an extragranular region containing at least one alkaline agent(s) (buffering agent), and a coating surround the core ([0019], [0024]-[0036], [0039]-[0050], [0055]-[0064], [0073]-[0077]; claims 5 and 19). Repeka teaches the stable pharmaceutical composition is formulated and suitable for use as chewing gums ([0039], [0064] and [0082]; claims 5 and 19). Repeka teaches the pharmaceutical composition enhances nicotine absorption through the oral cavity ([0019]).
However, Repeka does not expressly teach the core is a gum core of claim 1.
Regarding the gum core of claim 1, Rudolph teaches a nicotine chewing gum that provide for a high rate of buccal absorption and high plasma concentrations, wherein the chewing gum comprises a gum core (center) containing nicotine active, a buffering agent and gum base (Abstract; [0013]-[0025], [0034]-[0059], [0061], [0067]-[0069]; claims 1-9 and 20-21). Rudolph teaches the chewing gum is coated with a sugar coating to increase the stability of the chewing gum ([0018] and [0061]).
It would have been obvious to one of ordinary skill in the art to formulate the pharmaceutical composition of Repeka as a chewing gum by including a gum base material as the base material of the core, and produce the claimed invention. One of 
It would also have been obvious to modify the coating of Repeka to a sugar coating rather than a film-coating, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Rudolph provided the guidance to do so by teaching that when formulating a chewing gum dosage form, a sugar coating is preferred, as such sugar coating increase the stability of the chewing gum (Rudolph: [0018] and [0061]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to modifying coating of the pharmaceutical composition of Repeka such that it is a sugar coating so as when formulating a chewing gum dosage form, the obtained chewing gum that is coated with a sugar coating would have 
Regarding claim 2, as discussed above, Repeka in view of Rudolph teach a chewing gum comprising a core containing an intragranular region comprising chewing gum base and nicotine active, and an extragranular region.
Regarding claim 4, Repeka teaches the nicotine active in the pharmaceutical composition is present at an amount of from about 1 mg to about 10 mg of nicotine base per composition (Repeka: [0043]). Rudolph teaches the nicotine active in the chewing gum is present at an amount of from 0.2 to 8 mg of nicotine free base (Rudolph: [0034] and claim 4).
Regarding claims 5 and 6, Repeka and Rudolph teach the nicotine active is nicotine polacrilex (Repeka: [0024]-[0036], [0041] and [0042]; Rudolph: [0013]-[0014]; Examples 5-7; claim 1).
Regarding claim 7, Repeka teaches the buffering agent is selected from alkali metal carbonates or bicarbonates, alkali earth metal carbonates or bicarbonates used either alone or in combinations thereof (Repeka: [0063]-[0064]). Rudolph teaches the buffering agent is selected from alkali metal carbonates and alkali metal bicarbonates, alkaline earth metal carbonates, alkali metal citrates and alkali metal phosphates (Rudolph: [0035]-[0036]; claims 5-6).
Regarding claim 8, Rudolph teaches the sugar coating comprises polyol selected from maltitol, sorbitol, mannitol, xylitol, erythritol, lactitol or isomalt ([0061]).
Regarding claim 9, Repeka teaches the pharmaceutical composition further contains additives such as stabilizers, preservatives, antioxidants, colorant, and 
Regarding claim 22, Repeka teaches the composition is compressed into chewing gum or tablet (Repeka: [0039], [0064], and [0082]; claim 19). Rudolph teaches that the chewing gum is made compressing the chewing gum by conventional rotary tableting machine (Rudolph: [0018], [0020]-[0021] and [0074]-[0075]). Thus, the chewing gum of Repeka in view of Rudolph is not melt extruded.
Regarding claim 25, Rudolph teaches that the chewing gum core (center) is formed into a tablet ([0073]-[0075]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 3, 13-18, 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Repeka et al (US 2017/0172995 A1; filing date: 14 September 2016) in view of Rudolph et al (2 June 2011; US 2011/0129517 A1) and Reed et al (9 September 1997; US 5,665,406).
Regarding claim 3, Repeka teaches a stable pharmaceutical composition comprising a core comprising intragranular region containing nicotine and one or more intragranular excipients and an extragranular region containing at least one alkaline agent(s) (buffering agent), and a coating surround the core ([0019], [0024]-[0036], 
However, Repeka does not expressly teach the core is a gum core, inner coating layer and outer flavored coating of claim 3.
Regarding the gum core of claim 3, Rudolph teaches a nicotine chewing gum that provide for a high rate of buccal absorption and high plasma concentrations, wherein the chewing gum comprises a gum core (center) containing nicotine active, a buffering agent and gum base (Abstract; [0013]-[0025], [0034]-[0059], [0061], [0067]-[0069]; claims 1-9 and 20-21). Rudolph teaches the chewing gum is coated with a sugar coating to increase the stability of the chewing gum ([0018] and [0061]).
It would have been obvious to one of ordinary skill in the art when formulating the pharmaceutical composition to chewing gum dosage form of Repeka to include a gum material as the base material of the core, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Repeka and Rudolph are commonly drawn to nicotine compositions formulated for suitability as chewing gums, whereby said nicotine composition provide enhanced nicotine absorption through the oral cavity, and Rudolph provided the guidance to do so by teaching that it is conventionally known in the prior art, when formulating a chewing gum, gum base is one of the main constituents (ingredient) in the core of the chewing gum so as a chewing gum dosage form can be obtained upon compression of all the ingredients of the chewing gum (Rudolph: [0059]). Thus, an ordinary artisan provided 
Regarding the inner coating layer and outer flavor coating of claim 3, Reed teaches a hard coated chewing gum containing a gum center (core) and a coating which covers the gum center, wherein the coating contains an inner coating layer comprising polyol, and an outer coating layer containing polyol and flavors, and such dual layers coating provides improved long-term shelf stability (Abstract; column 4, lines 50-end; columns 5-8).
It would have been obvious to one of ordinary skill in the art to modify the coating of Repeka to a dual layers coating containing an inner coating layer comprising polyol and an outer coating layer comprising polyol and flavors, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Reed provided the guidance to do so by teaching that when formulating a chewing gum dosage form, a dual layers coating containing an inner coating layer comprising polyol and an outer coating layer comprising polyol and flavors is advantageously preferred as the coating around the chewing gum (gum center), as such dual layers coating provide improved long-term shelf stability to the chewing gum product (Reed: column 5, lines 5-43). Thus, an ordinary artisan provided the guidance from the prior art would have looked to modifying coating of the pharmaceutical composition of Repeka such that it is a dual layers coating containing an inner coating layer comprising polyol and an outer 
Regarding claim 13, Repeka teaches the nicotine active in the pharmaceutical composition is present at an amount of from about 1 mg to about 10 mg of nicotine base per composition (Repeka: [0043]). Rudolph teaches the nicotine active in the chewing gum is present at an amount of from 0.2 to 8 mg of nicotine free base (Rudolph: [0034] and claim 4).
Regarding claims 14 and 15, Repeka and Rudolph teach the nicotine active is nicotine polacrilex (Repeka: [0024]-[0036], [0041] and [0042]; Rudolph: [0013]-[0014]; Examples 5-7; claim 1).
Regarding claim 16, Repeka teaches the buffering agent is selected from alkali metal carbonates or bicarbonates, alkali earth metal carbonates or bicarbonates used either alone or in combinations thereof (Repeka: [0063]-[0064]). Rudolph teaches the buffering agent is selected from alkali metal carbonates and alkali metal bicarbonates, alkaline earth metal carbonates, alkali metal citrates and alkali metal phosphates (Rudolph: [0035]-[0036]; claims 5-6).
Regarding claim 17, Reed teaches the inner coating layer contains polyol selected from maltitol, lactitol and erythritol (column 5, lines 5-9; column 6, lines 54-end; column 7, lines 1-50).
Regarding claim 18, Repeka teaches the pharmaceutical composition further contains additives such as stabilizers, preservatives, antioxidants, colorant, and 
Regarding claim 23, Repeka teaches the composition is compressed into chewing gum or tablet (Repeka: [0039], [0064], and [0082]; claim 19). Rudolph teaches that the chewing gum is made compressing the chewing gum by conventional rotary tableting machine (Rudolph: [0018], [0020]-[0021] and [0074]-[0075]). Thus, the chewing gum of Repeka in view of Rudolph is not melt extruded.
Regarding claim 24, Repeka teaches the buffering agent is only present in the extragranular region ([0026] and [0029]-[0032]).
Regarding claim 26, Rudolph teaches that the chewing gum core (center) is formed into a tablet ([0073]-[0075]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that the Examiner has used impermissible level of hindsight and that the teachings of Repeka are conflicting and thus, would not arrive at the claimed invention. Applicant goes on to alleged that the Examiner has ignored the direct teaching from Repeka disclosing that lozenge was more helpful and that the Examiner had pick and choose chewing gum from a laundry list of dosage forms disclosed in Repeka. Applicant further alleged that Repeka does not teach a chewing 

In response, the Examiner disagrees. There is no impermissible hindsight in the Examiner’s obviousness analysis. The obviousness analysis was gleaned only from the teachings of the cited prior arts. Applicant is noted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
First, the claimed invention is not drawn to “chewing gum with a tableted core,” as focused by Applicant, as such “chewing gum with a tableted core” is simply not in the claims. It is noted that the features upon which applicant relies (i.e., chewing gum with a tableted core) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, to the extent Repeka disclosed lozenge as one of the preferred embodiments, Repeka does not teach away from the broader disclosures which include chewing gum as one of the suitable dosage forms. Paragraph [0082] of Repeka teaches the “pharmaceutical composition” include all the dosage forms known to a person skilled in the art including chewing gums, and not just limited to lozenges. This is also captured In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
not drawn to producing chewing gum from the conventional melt extrusion processes. It is quite clear that paragraph [0040] of Rudolph simply is defining “gum base” as in the gum base material that is typical used in conventional chewing gum, as further down at paragraphs [0041]-[0047] of Rudolph, are list of conventional “gum base “ material that are used to form the “compressible gum base” that is taught throughout Rudolph. Contrary to Applicant’s narrowed interpretation, Rudolph’s objective was to provide nicotine chewing gums that can be manufactured by tabletting techniques thus do not require the specific melt extrusion equipment necessary in the manufacture of conventional chewing gums. See paragraphs [0020]-[0021] of Rudolph. Applicant has not considered Rudolph as a whole. As a whole, Rudolph is drawn to providing guidance on producing nicotine chewing gums using compressing chewing gum base that can be manufactured by tabletting techniques, which appears to be in line with Repeka, as the disclosure of Repeka as a whole, is drawn to producing compressible dosage forms that include chewing gums. 
As such, considering Repeka and Rudolph as a whole, the combined teachings of Repeka and Rudolph as analyzed in the standing 103 rejections are indeed proper in rendering Applicant’s claimed invention as obvious and unpatentable.

Applicant argues by alleging that the Examiner has not considered the teachings of the reference of Repeka as a whole, and alleged that in three consecutive paragraphs [0026]-[0028], there was only one direct teaching and two teachings that teaches away from Applicant’s claimed invention. Applicant goes on to allege that the Examiner has failed to provide a rational for ignoring certain teachings of the references as whole for example regarding the preferred lozenge embodiment and that there was 

In response, the Examiner disagrees. Applicant’s arguments have not considered Repeka and Rudolph’s disclosures as a whole. 
As discussed above, it is reiterated that the claimed invention is not drawn to “chewing gum with a tableted core,” as focused by Applicant, as such “chewing gum with a tableted core” is simply not in the claims. It is noted that the features upon which applicant relies (i.e., chewing gum with a tableted core) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is further reiterated that to the extent Repeka disclosed lozenge as one of the preferred embodiments, Repeka does not teach away from the broader disclosures which include chewing gum as one of the suitable dosage forms. Paragraph [0082] of Repeka teaches the “pharmaceutical composition” include all the dosage forms known to a person skilled in the art including chewing gums, and not just limited to lozenges. This is also captured in claims 5 and 19 of Repeka which also teaches chewing gums from a handful of suitable dosage forms. Furthermore, at least paragraphs [0055]-[0064] teaches an embodiment in which the pharmaceutical composition containing master granules (intragranular portion) contains nicotine and the extragranular portion contains buffering agent, and such pharmaceutical composition is compressed into oral dosage forms in which chewing gums are taught as the suitable oral dosage forms. Therefore, considering Repeka as a whole, as it is clear from the standing 103 rejection, there are In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
As a whole, Rudolph is drawn to providing guidance on producing nicotine chewing gums using compressing chewing gum base that can be manufactured by tabletting techniques, which appears to be in line with Repeka, as the disclosure of Repeka as a whole, is drawn to producing compressible dosage forms that include chewing gums.

MPEP §2141 Ill states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
As a result, for at least the reasons discussed above, claims 1-9, 13-18 and 22-26 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the standing 103 rejections as set forth in this office action.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DOAN T PHAN/Primary Examiner, Art Unit 1613